DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 9/24/21 has been entered. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 14-17, 24, 27-28, 30-31, and 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chin (US 20160278747 A1 – previously cited) in view of Woker (US 5163927 A – previously cited ).

For claims 14 and 27, Chin teaches A method of collecting and preparing cells from a body lumen in a patient [entire disclosure – see at least abstract] using a system [most preferably Fig. 23A] that comprises 
a diagnostics device including a tube [126] having a distal end [end furthest from 136] and a proximal end [end nearest 136], 
a retraction marker disposed on the tube [absent further structural language limiting the marker, the marker on balloon of Figs. 33-34 when everted or inverted constitutes a marker which is disposed on the tube (via the balloon)][more generally, absent further language which limits the structure of the marker, any variety of physical structure in the embodiments of the tube of Figs. 23-33 could (under BRI)  constitute a “retraction marker” as claimed — such as the distal-most edge of the tube, a proximal hub structure, the filaments of Figs. 27-28, or even the curve show Fig. 22C],
a balloon [130] having a first end coupled to the distal end of the tube [shown in Fig. 23A], the balloon being disposed in the tube in a first, inverted position [first inverted position shown in Fig. 23A] and movable to a second, everted position [e.g., similar to Fig. 22A], 
[162] coaxial with the tube [verbatim per ¶80] and slidably adjustable relative to the tube [end of ¶82; straightening of ¶80 also requires some form of slidable adjustment between 162 and 126 having 130 thereon],
wherein at least a portion of the sheath is optically transparent [per ¶80] such that the retraction marker is visible to a user through the sheath, [per first half of ¶99], 
and wherein the retraction marker is positioned to allow the user to visualize and confirm that the balloon is protected by the sheath, [e.g., markings of balloon of Figs. 33-34 would not be visible once balloon is retracted or, in the case of a transparent tube as suggested in some embodiments of ¶99, the change in the position / orientation of the markings could also indicate the balloon is inverted and protected by the sheath / tube][to wit: any marker that is used to confirm eversion can thereby be used to confirm inversion by its respective absence / reversal from view];
the method comprising:
everting the balloon into the body lumen; collecting the cells from the body lumen on an outer surface of the balloon when the balloon is everted; [eversion and cell collection upon balloon surface detailed throughout entirety of disclosure and a number of embodiments — consider most succinctly ¶58, ¶64];
	slidably adjusting the sheath relative to the tube such that the sheath covers at least a portion of the everted balloon and at least a portion of the cells collected on the outer surface of the balloon; [deployment of sheath over balloon with sample thereon per end of ¶82]; 
using the retraction marker to visualize and confirm that the balloon is protected by the sheath; [e.g., markings of balloon of Figs. 33-34 would not be visible once balloon is retracted or, in the case of a transparent tube as suggested in some embodiments of ¶99, the change in the position / orientation of the markings could also indicate the balloon is inverted and protected by the sheath / tube][to wit: any marker that is used to confirm eversion can thereby be used to confirm inversion by its respective absence / reversal from view];
removing the balloon including the cells collected on the outer surface of the balloon from the patient; [removal per ¶82]; 
	separating at least a first portion of the balloon;	and preparing a first cell sample from the cells on the first portion of the balloon. [cutting off balloon and placing into cytological preservative per ¶82 (the placement into preservative constituting sample preparation); consider also final sentence of ¶72].

While Chin teaches a form of a retraction marker as detailed in the citations above, the retraction marker of Chin primarily detailed in ¶99 is a retraction marker on the balloon and not a metallic marker disposed on and (for claim 27) around the tube where then the method steps of visualizing and confirming the balloon is protected by the sheath occur with the balloon retraction marker and not with a metal marker on the tube.  
Woker teaches an everting medical device [abstract] for fallopian tube operations [col. 2 ll. 10-15] comprising a tube [15] with a series of (including thereby one) retraction markers [53] disposed thereon [per Figs. 1 and 2A] where a length of eversion (including both insertion and retraction) of an elastic [per col. 5 ll. 24-30] everting element [17] is confirmed (in a method of the device’s use) to be protected by a sheath [13] by using [17] in the sheath [insertion and retraction control via use of markers per col. 5 l. 60 – col. 7 l. 60]. 
It would have been obvious to one of ordinary skill at the time the invention was filed to modify the tube and corresponding method steps of Chin to incorporate the retraction marker disposed on a tube as taught by Woker (i.e., to modify the tube of Chin to have a retraction marker disposed on and around the tube) in order to aid in the precise positioning of the everting element (the balloon of Chin) to prevent injury during operation. As motivated by Woker cols. 1-2 and Chin ¶99. 
Woker does not teach any retraction marker which is specifically metallic and thereby the combination of Chin and Woker does not address this feature.  However, Examiner takes official notice that metal and metallic structural elements on surgical devices (including positioning and retraction markers) are well-known, typical, and predictable in the pertinent industry (most surgical instruments being formed near exclusively from polymers and/or metals).   

	For claims 15 and 28, Chin teaches the first portion of the balloon is separated into a first receptacle. [placing of balloon into cytological preservative per ¶82 constitutes at least a form of placing balloon portion into a receptacle (i.e., the component holding the cytological preservative)].                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              

	For claims 16 and 30, Chin teaches The method according to claim 14, wherein the body lumen is a Fallopian tube, [detailed throughout entire disclosure – see at least abstract], and the balloon is inflated and extended longitudinally into the Fallopian tube during eversion. [e.g., Figs. 5A to 5B, see esp. ¶¶81-82].

	For claims 17 and 31, Chin teaches the outer surface of the balloon is textured. [¶64 and ¶82 detailing ridges and wrinkles on balloon surface to collect cells].

For claims 24 and 33, Chin teaches further comprising retaining the first cell sample under conditions suitable for genetic testing of the cells. [end of ¶61, ¶72, ¶76, and end of ¶82]. 

Claim(s) 18 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chin in view of Woker and Oliva (US 20160074022 A1 – previously cited).

For claim 18, Chin fails to teach separating a second balloon portion.  Oliva teaches a method of collecting and preparing cells from a body lumen in a patient [entire disclosure – see at least abstract] comprising a step of obtaining cells from a patient using a collection device [e.g., summarized in ¶¶8-10] and separating first and second portions of the device into (at least) two separate receptacles and preparing additional (at least second) samples from cells collected on the second separated device portion [see esp. ¶9].  
It would have been obvious to one of ordinary skill at the time the invention was filed to modify the separation step of Chin to incorporate a second separation of a second device portion as taught by Oliva (i.e., separating a second balloon portion and second cell sample preparation when applied to Chin) in order to reduce the need to take multiple samples, achieve multiple diagnostic tests more efficiently, and to increase safety and consistency of cell sampling.  As motivated by Oliva Abstract and ¶¶8-10.  

For claim 21, Chin teaches The method of claim 14, wherein the diagnostics device further includes a filament extendable distally of the first end of the balloon, [Figs. 9A-B, Figs. 11A-B, Figs. 14A-B, Figs. 17A-18], wherein the cells are collected on the filament, [second half of ¶68].  

Chin fails to teach the method further comprises separating at least a portion of the filament into an additional receptacle and preparing an additional cell sample from the cells on the filament.  
Oliva teaches a method of collecting and preparing cells from a body lumen in a patient [entire disclosure – see at least abstract] comprising a step of obtaining cells from a patient using a collection device [e.g., summarized in ¶¶8-10] and separating first and second portions of the device into (at least) two separate receptacles and preparing additional (at least second) samples from cells collected on the second separated device portion [see esp. ¶9].  
It would have been obvious to one of ordinary skill at the time the invention was filed to modify the separation step of Chin to incorporate a second separation of a second device portion as taught by Oliva (i.e., separating an additional balloon filament portion and an additional sample preparation when applied to Chin) in order to reduce the need to take multiple samples, achieve multiple diagnostic tests more efficiently, and to increase safety and consistency of cell sampling.  As motivated by Oliva Abstract and ¶¶8-10.  

Claim(s) 22 and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chin in view of Woker and Strickland (US 5191899 A – previously cited).

	For claims 22 and 29, Chin fails to teach spinning the receptacle in the centrifuge. However, Chin does teach at the end of ¶61 and the end of ¶72 the cell sample is prepared for a microscope slide. 
Strickland teaches a method of collecting and preparing cells [abstract] including a step of preparing a cell sample from cells on an instrument portion by spinning a receptacle in a centrifuge.  [abstract, col. 2 ll. 55-60, col. 4 ll. 45-50, col. 8 ll. 60-68].  
It would have been obvious to one of ordinary skill at the time the invention was filed to modify the sample preparation of Chin to incorporate the centrifuging of the receptacle as taught by Strickland in order to ensure a good microscopic sample is prepared.  As motivated by Strickland cols. 2, 4, and 8. 

Response to Arguments
Applicant’s arguments with respect to the prior art have been considered but are moot because the arguments do not apply to the new combination of references being used in the current rejection.

Pertinent Prior Art
Prior art made of record and not relied upon which is considered pertinent to applicant's disclosure is provided in the Notice of References Cited (form PTO-892) herewith.  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN S MELHUS whose telephone number is (571)272-5342. The examiner can normally be reached Monday - Friday | 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on 571-272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
/BENJAMIN S MELHUS/Examiner, Art Unit 3791